DETAILED ACTION
	For this Office action, Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10815137 (herein referred to as “the ‘137 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 1 recites a broader version of the inventive embodiment recited in Claim 1 of the ‘137 patent, wherein instant Claim 2’s limitations cover the differences between instant Claim 1 and Claim 1 of the ‘137 as detailed below.
Regarding instant Claim 1 and 2, Claim 1 of the ‘137 patent recites a silver ion biocide delivery system comprising: a silver ion release unit, wherein the silver ion release unit is capable of producing an effluent comprising water and silver ions, and wherein the silver ion release unit comprises a silver ion source; a high concentration silver module configured to produce a high concentration effluent comprising water and silver ions wherein the silver concentration of the high concentration effluent is higher than the silver concentration in the effluent of the silver ion release unit; and an electroanalytical analyzer, wherein the analyzer comprises a voltammetric detector (note this is more narrower version of the detector recited in Claim 1 and therefore reads on this limitation) operably connected to a controller and at least one valve operably connected to the controller, wherein the controller is configured to determine a concentration of silver ion at one or more points in a water system and to direct the at least one valve to alter the flow water through the water system to increase or decrease the concentration of silver ions in the water system based on the determined concentration of silver ion; therefore, instant Claim 1 is unpatentable over Claim 1 of the ‘137 patent.  
With respect to instant Claim 2, said claim requires that the detector employ a variety of methods—including a voltammetric method.  Since Claim 1 of the ‘137 patent requires a voltammetric detector, instant Claim 2 is also unpatentable over Claim 1 of the ‘137 patent.  
Regarding instant Claim 3, said claim recites the same limitations as Claim 2 of the ‘137 patent and is therefore unpatentable due to double patenting.  
Regarding instant Claim 4, said claim recites the same limitations as Claim 3 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 5, said claim recites the same limitations as Claim 4 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 6, said claim recites the same limitations as Claim 5 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 7, said claim recites the same limitations as Claim 6 of the ‘137 patent and is therefore unpatentable due to double patenting.
 Regarding instant Claim 8, said claim recites the same limitations as Claim 7 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 9, said claim recites the same limitations as Claim 8 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 10, said claim recites the same limitations as Claim 9 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 11, said claim recites the same limitations as Claim 10 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 12, said claim recites the same limitations as Claim 11 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 13, said claim recites the same limitations as Claim 12 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 14, said claim recites the same limitations as Claim 13 of the ‘137 patent and is therefore unpatentable due to double patenting.
Regarding instant Claim 15, said claim recites the same limitations as Claim 14 of the ‘137 patent and is therefore unpatentable due to double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/25/2022